        Case 1:16-cv-01635-LLS-GWG Document 205
                                            206 Filed 07/22/20 Page 1 of 2



    KUUKU MINNAH-DONKOH
    KMINNAHDONKOH@GRSM.COM




                                                                                           ATTORNEYS AT LAW
                                                                                    1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                          NEW YORK, NY 10004
                                                                                          PHONE: (212) 269-5500
                                                                                           FAX: (212) 269-5505
                                                                                          WWW.GORDONREES.COM

                                                    July 22, 2020
VIA ECF AND FACSIMILE
Honorable Laura Taylor Swain
U.S. District Judge
Daniel Patrick Moynihan
United States Courthouse                                        MEMO ENDORSED
500 Pearl Street
New York, New York 10007

                          Re:      Adler v. Solar Power, Inc., et al.
                                   Case No. 16-CV-01635 (LLS)(GWG)

Dear Judge Swain:

       My office represents the corporate defendants (collectively, “SPI”) in connection with the
above matter. I, together with Plaintiff’s counsel, submit this joint status letter and respectfully
request that the Show Cause Hearing scheduled to continue on July 24, 2020, be adjourned to
August 21, 2020, or any date thereafter that is convenient for the Court.

        At the time the parties submitted their last joint status letter to the Court – on June 18, 2020
– the Mauka FIT One LLC solar project in Hawaii (the “Project”) was anticipated to reach its
Commercial Operations Date (“COD”) milestone on June 30, 2020. However, on June 30, 2020,
Valta Energy (“Valta”) requested and Hawaiian Electric Company, Inc. (“HECO” or “the Utility”)
granted Valta another extension, until July 31, 2020, to reach the COD milestone.1 Assuming the
Project reaches COD by July 31, 2020, within 5 business days thereafter (by August 7) HECO will
issue Valta a Permission to Operate (“PTO”) Letter. Full payment from Valta to Plaintiff and SPI
would then be due 10 business days thereafter (so, by August 21, 2020).

         Based on the foregoing, Plaintiff and SPI respectfully request that the continuation of the
Show Cause Hearing be adjourned from July 24 to August 21, 2020. The parties thank the Court
for its time and attention to this application.




1
          On June 9, 2020, Valta, in accordance with the assignment agreement between SPI and Plaintiff, made a
partial payment to Plaintiff in the amount of $80,787.21.
      Case 1:16-cv-01635-LLS-GWG Document 205
                                          206 Filed 07/22/20 Page 2 of 2

Honorable Laura Taylor Swain
July 22, 2020
Page 2

                                           Respectfully submitted,

                                           Kuuku Minnah-Donkoh
                                           Kuuku Minnah-Donkoh


cc:    Honorable Louis L. Stanton (via ECF)

       Roger Marion, Esq. (via ECF)



 The request is granted. The conference is adjourned to September 11, 2020, at 2:00 p.m. The parties must
 file a joint status report by September 8, 2020. DE#205 resolved.
 SO ORDERED.
 7/22/2020
 /s/ Laura Taylor Swain, USDJ
